
	
		II
		110th CONGRESS
		2d Session
		S. 2757
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain benefits applicable to the Gulf Opportunity Zone, and for other
		  purposes.
	
	
		1.Extension of certain benefits
			 applicable to the Gulf Opportunity Zone
			(a)Special
			 depreciation allowance
				(1)Clause (v) of
			 section 1400N(d)(2)(A) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 December 31, 2007 and inserting December 31,
			 2010, and
					(B)by striking December 31,
			 2008 and inserting December 31, 2011.
					(2)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2008 and inserting January 1, 2011.
				(3)Paragraph (6) of
			 section 1400N(d) of such Code is amended by striking 2010 each
			 place it appears and inserting 2013.
				(b)Rehabilitation
			 creditSubsection (h) of section 1400N of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2008 and
			 inserting December 31, 2010.
			(c)Work opportunity
			 creditParagraph (1) of
			 section 201(b) of the Katrina Emergency Tax Relief Act of 2005 is amended by
			 striking 2-year period and inserting 4-year
			 period.
			(d)New markets
			 creditParagraph (2) of section 1400N(m) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of
			 subparagraph (A), by striking and at the end of subparagraph
			 (B), and by adding at the end the following new subparagraphs:
				
					(C)$200,000,000 for
				2008, to be so allocated, and
					(D)$200,000,000 for
				2009, to be so allocated,
				and
					.
			(e)Tax-exempt bond
			 financing
				(1)ExtensionSubparagraph (D) of section 1400N(a)(2) of
			 the Internal Revenue Code of 1986 is amended by inserting (January 1,
			 2013, in the case of bonds issued by the State of Louisiana or a political
			 subdivision thereof) after January 1, 2011.
				(2)IncreaseParagraph
			 (3) of section 1400N(a) of such Code is amended by adding at the end the
			 following new subparagraph:
					
						(C)Additional bonds
				for LouisianaThe amount of
				bonds issued by the State of Louisiana or any political subdivision thereof
				during 2011 or 2012 which may be designated under subparagraph (A) (without
				regard to this subparagraph) shall be increased by
				$5,000,000,000.
						.
				2.Expansion of
			 renewal community located in GO ZoneSection 1400E of the Internal Revenue Code
			 of 1986 (relating to designation of renewal communities) is amended by adding
			 at the end the following new subsection:
			
				(h)Other expansion
				of designated areaIn the
				case of an area which is designated as a renewal community and located within a
				Gulf Opportunity Zone, at the request of all governments which nominated such
				area as a renewal community, the Secretary of Housing and Urban Development may
				expand the area of such community to include other contiguous areas if such
				governments can establish to the satisfaction of the Secretary that such
				expansion would further the purposes of the designation of the initial area as
				a renewal
				community.
				.
		3.Extension of
			 renewal community designations in GO ZoneSubsection (b) of section 1400E of the
			 Internal Revenue Code of 1986 (relating to period for which designation is in
			 effect) is amended by adding at the end the following new paragraph:
			
				(4)Extension of
				period for communities located in GO ZoneIn the case of any designation of an area
				as a renewal community which is located within a Gulf Opportunity Zone, this
				subsection shall be applied—
					(A)by substituting
				December 31, 2012 for December 31, 2009 in
				paragraphs (1) and (3), and
					(B)by substituting
				January 1, 2013 for January 1, 2010 in paragraph
				(3).
					.
		
